EXHIBIT 10.3
WARRANT AGREEMENT


THIS WARRANT AGREEMENT is made and entered into on this 6th day of July, 2006,
by and between Quetzal Capital 1, Inc., a Florida corporation (the “Issuer”) and
Coast To Coast Equity Group, Inc., a Florida corporation (hereinafter referred
to variously as the “Holder” or “Consultant”).


Preamble:


WHEREAS, the Issuer and Consultant entered into a certain consulting agreement
dated July 6, 2006 (hereinafter the “Consulting Agreement”), pursuant to which
Consultant is entitled to receive certain compensation, including among other
things, warrants (“Warrants”) to purchase shares of the Issuer’s common stock,
$0.001 par value per share (“Common Stock”), upon and subject to the terms and
conditions of the Consulting Agreement; and


NOW, THEREFORE, in consideration of the premises, the payment by the Holder to
or for the benefit of the Issuer of FIVE ($5.00) DOLLARS, the agreements herein
set forth, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Witnesseth:
1. Grant.
The Holder is hereby granted the right to purchase shares of the Issuer’s Common
Stock in the following amounts for the following prices within the following
time frames:


(a) 1,000,000 shares at the exercise price of $1.00 per share when the per share
market price of the Issuer’s common stock closes at or above $1.00 at any time
after closing of the merger between Valley Forge Composite Technologies, Inc., a
Pennsylvania corporation and Quetzal Capital 1, Inc., a Florida corporation (the
“Merger”) and up to two (2) years from the effective date of the Registration
Statement filed pursuant to the Registration Rights Agreement of even date
herewith, or such warrants will expire worthless;


(b) 1,000,000 shares at an exercise price of $1.50 per share when the per share
market price of the Issuer’s common stock closes at or above $1.50 at any time
after the Merger and up to two (2) years from the effective date of the
Registration Statement filed pursuant to the Registration Rights Agreement of
even date herewith, or such warrants will expire worthless;


(c) 1,000,000 shares at an exercise price of $2.00 per share when the per share
market price of the Issuer’s common stock closes at or above $2.00 at any time
after the Merger and up to two (2) years from the effective date of the
Registration Statement filed pursuant to the Registration Rights Agreement of
even date herewith or such warrants will expire worthless.


2. Warrant Certificates.
The warrant certificates (the “Warrant Certificates”) delivered and to be
delivered pursuant to this agreement shall be in the form set forth in Exhibit A
attached hereto and made a part hereof, with such appropriate insertions,
omissions, substitutions, and other variations as required or permitted by this
Agreement.
 
-1-

--------------------------------------------------------------------------------




3. Exercise of Warrant.
 
3.1 Method of Exercise.
The Warrants initially are exercisable at an initial exercise price per share of
Common Stock set forth in Section 1 hereof payable by certified or official bank
check in New York Clearing House funds, subject to adjustment as provided in
this Agreement.


(a) Upon surrender of a Warrant Certificate with the annexed Form of Election to
Purchase duly executed, together with payment of the Exercise Price (as
hereinafter defined) for the shares of Common Stock purchased at the Issuer’s
principal offices, as reflected in the records of the Securities and Exchange
Commission maintained on its EDGAR Internet site, the registered holder of a
Warrant Certificate (“Holder” or “Holders’) shall be entitled to receive a
certificate or certificates for the shares of Common Stock so purchased.


(b) The purchase rights represented by each Warrant Certificate are exercisable
at the option of the Holder thereof, in whole or in part (but not as to
fractional shares of the Common Stock underlying the Warrants).


(c) Warrants may be exercised to purchase all or part of the shares of Common
Stock represented thereby.


(d) In the case of the purchase of less than all the shares of Common Stock
purchasable under any Warrant Certificate, the Issuer shall cancel said Warrant
Certificate upon the surrender thereof and shall execute and deliver a new
Warrant Certificate of like tenor for the balance of the shares of Common Stock.


3.2. Exercise by Surrender of Warrant.
Notwithstanding any provisions herein to the contrary, if the fair market value
of one share of the Common Stock is greater than the Exercise Price (at the date
of calculation as set forth below), in lieu of exercising this Warrant by
payment of cash, the Holder may elect to receive shares equal to the value (as
determined below) of this Warrant (or the portion thereof being canceled) by
surrender of this Warrant at the principal office of the Company together with
the properly endorsed Notice of Exercise in which event the Company shall issue
to the Holder a number of shares of Common Stock computed using the following
formula:


Where X = Y * (A-B)
A


X = the number of shares of Common Stock to be issued to the Holder
Y = the number of shares of Common Stock purchasable under the Warrant or, if
only a portion of the Warrant is being exercised, the portion of the Warrant
being canceled (at the date of such calculation)

A = the fair market value of one share of the Common Stock (at the date of such
calculation)

B = Exercise Price (as adjusted to the date of such calculation)
-2-

--------------------------------------------------------------------------------




For purposes of the above calculation, the fair market value of one share of
Common Stock shall be determined in good faith by the Issuer’s Board of
Directors; provided, however, that in the event that this Warrant is exercised
pursuant to this Section at a time when the Common Stock is publicly traded, the
fair market value per share shall be the closing sale price of the Common Stock
on the last business day preceding the date of exercise.


4. Issuance of Certificates.


(a) Upon the exercise of the Warrant the issuance of certificates for shares of
Common Stock or other securities, properties or rights underlying such Warrants,
shall be made forthwith (and in any event such issuance shall be made within
five (5) business days thereafter) without charge to the Holder thereof
including, without limitations any tax which may be payable in respect of the
issuance thereof and such certificates shall be issued in the name of, or in
such names as may be directed by, the Holder thereof; provided, however, that
the Issuer shall not be required to pay any tax which may be payable in respect
of any transfer involved in the issuance and delivery of any such certificates
in a name other than that of the Holder and the Issuer shall not be required to
issue or deliver such certificates unless or until the person or persons
requesting the issuance thereof shall have paid to the Issuer the amount of such
tax or shall have established to the satisfaction of the Issuer that such tax
has been paid.


(b) The Warrant Certificates and the certificates representing the shares of
Common Stock (and/or other securities, property or rights issuable upon exercise
of the Warrants) shall be executed on behalf of the Issuer by the manual or
facsimile signature of the then present Chairman or Vice Chairman of the Board
of Directors or President or Vice President of the Issuer under its corporate
seal reproduced thereon, attested to by the manual or facsimile signature of the
then present Secretary or Assistant Secretary of the Issuer.


(c) Warrant Certificates shall be dated the date of execution by the Issuer upon
initial issuance, division, exchange, substitution or transfer.


5. Exercise Price.
The term “Exercise Price” herein shall mean the initial exercise price or the
adjusted exercise price, depending upon the context.


6. Definition of Common Stock.
For the purpose of this Agreement, the term “Common Stock” shall mean (i) the
class of stock designated as Common Stock in the Certificate of Incorporation of
the Issuer as may be amended as of the date hereof, or (ii) any other class of
stock resulting from successive changes or reclassifications of such Common
Stock consisting solely of changes in par value, or from par value to no par
value, or from no par value to par value.


In the event that the Issuer shall after the date hereof issue securities with
greater or superior voting rights than the shares of Common Stock outstanding as
of the date hereof, the Holder, at its option, may receive upon exercise of any
Warrant either shares of Common Stock or a like number of such securities with
greater or superior voting rights.
-3-

--------------------------------------------------------------------------------


7. Merger or Consolidation.
In case of any consolidation of the Issuer with, or merger of the Issuer with,
or merger of the Issuer into, another corporation (other than a consolidation or
merger which does not result in any reclassification or change of the
outstanding Common Stock), the corporation formed by such consolidation or
merger shall execute and deliver to the Holder a supplemental warrant agreement
providing that the holder of each Warrant then outstanding or to be outstanding
shall have the right thereafter (until the expiration of such Warrant) to
receive upon exercise of such warrant, the kind and amount of shares of stock
and other securities and property receivable upon such consolidation or merger,
by a holder of the number of shares of Common Stock of the Issuer for which such
warrant might have been exercised immediately prior to such consolidation,
merger, sale or transfer.


(a) Such supplemental warrant agreement shall provide for adjustments which
shall be identical to the adjustments provided in this section.


(b) The foregoing provision of this Subsection shall similarly apply to
successive consolidations or mergers.


8. Exchange and Replacement of Warrant Certificates.


(a) Each Warrant Certificate is exchangeable without expense, upon the surrender
thereof by the registered Holder at the principal executive office of the
Issuer, for a new Warrant Certificate of like tenor and date representing in the
aggregate the right to purchase the same number of Securities in such
denominations as shall be designated by the Holder thereof at the time of such
surrender.


(b) Upon by the Issuer of evidence reasonably satisfactory to it of loss, theft,
destruction or mutilation of any Warrant Certificate, and, in case of loss,
theft or destruction, of indemnity or security reasonably satisfactory to it,
and reimbursement to the Issuer of all reasonable expenses incidental thereto,
and upon surrender and cancellation of the Warrants if mutilated, the Issuer
will make and deliver a new Warrant Certificate of like tenor, in lieu thereof.


9. Elimination of Fractional Interests.
The Issuer shall not be required to issue certificates representing fractions of
shares of Common Stock upon the exercise of the Warrants, nor shall it be
required to issue scrip or pay cash in lieu of fractional interests, it being
the intent of the parties that all fractional interests shall be eliminated by
rounding any fraction up to the nearest whole number of shares of Common Stock
or other securities, properties or rights.


10. Reservation and Listing or Quoting of Securities.


(a) The Issuer shall at all times reserve and keep available out of its
authorized shares of Common Stock, solely for the purpose of issuance upon the
exercise of the Warrants, such number of shares of Common Stock or other
securities properties or rights as shall be issuable upon the exercise thereof.


(b) The Issuer covenants and agrees that, upon exercise of the Warrants and
payment of the Exercise Price therefor, all shares of Common Stock and other
securities issuable upon such exercise shall be duly and validly issued, fully
paid, non-assessable and not subject to the preemptive rights of any
stockholder.
-4-

--------------------------------------------------------------------------------




(c) As long as the Warrants shall be outstanding, the Issuer shall use its best
efforts to cause all shares of Common Stock issuable upon the exercise of the
Warrants to be listed (subject to official notice of issuance) on all securities
exchanges on which the Common Stock issued to the public in connection herewith
may then be listed and/or quoted, including, but not limited to, NASDAQ.


11. Notices.
 
(a) All notices, consents, waivers, or other communications which are required
or permitted hereunder shall be in writing and deemed to have been duly given if
delivered personally or by messenger, transmitted by telex or telegram, by
express courier, or sent by registered or certified mail, return receipt
requested, postage prepaid. All communications shall be addressed to the
appropriate address of each party as follows:
 


If to Quetzal Capital 1, Inc.:
If to Coast To Coast Equity Group, Inc.:
   
Attention: Louis J. Brothers
Attention: Charles J. Scimeca
628 Jamie Circle
9040 Town Center Parkway
King of Prussia, PA 19406
Bradenton, FL 34202



(b) For purposes of notice, the address of each Party will be the address first
set forth above; provided, however, that each Party will have the right to
change its respective address for notices hereunder to another location by
giving ten (10) days advance written notice to the other Party in the manner set
forth above.


(c) All such notices shall be deemed to have been given on the date delivered,
transmitted, or mailed in the manner provided above.


12. Supplements and Amendments.
Except as otherwise expressly provided herein, the provisions of this Agreement
may be amended or waived at any time only by written agreement. Any waiver,
permit, consent or approval of kind or character on the part of each Company or
the Holder of any provisions or conditions of this Agreement must be made in
writing and shall be effective only in the extent specifically set forth in such
writing.


13. Successors and Assigns.
All the covenants and provisions of this Agreement shall be binding upon and
inure to the benefit of the Issuer, the Holder, and their respective successors
and assigns hereunder.
-5-

--------------------------------------------------------------------------------


14. Governing Law; Submission to Jurisdiction.
This Agreement and each Warrant Certificate issued hereunder shall be deemed to
be a contract made under the laws of the State of Florida and for all the
purposes shall be construed in accordance with the laws of said State without
giving effect to the rules of said State governing the conflicts of laws.


15. Entire Agreement Modification.
This Agreement contains the entire understanding between the parties hereto with
respect to the subject matter hereof and may not be modified or amended except
by a writing duly signed by the party against whom enforcement of the
modification or amendment is sought.


16. Severability.
If any provision of this Agreement shall be held to be invalid or unenforceable,
such invalidity or unenforceability shall not affect any other provision of this
Agreement.


17. Captions.
The caption headings of the Sections of this Agreement are for convenience of
reference only and are not intended, nor should they be construed as, a part of
this Agreement and shall be given no substantive effect.


18. Benefits of this Agreement.
Nothing in this Agreement shall be construed to give to any person or
corporation over than the Issuer and the Holder any legal or equitable right,
remedy or claim under this Agreement; and this Agreement shall be for the sole
and exclusive benefit of the Issuer and the Holder.


19. Counterparts.
This Agreement may be executed in any number of counterparts and each of such
counterpart shall for all purposes be deemed to be an original, and, such
counterparts shall together constitute but one and the same instrument.


-6-

--------------------------------------------------------------------------------


In Witness Whereof, the Parties have executed this Agreement, effective as of
the last date set forth below.


Signed, Sealed & Delivered In Our Presence


____________________________________


____________________________________




[CORPORATE SEAL]
Quetzal Capital 1, Inc.


Attest: /s/ Louis J. Brothers
Secretary, Quetzal Capital 1, Inc.
a Florida corporation




By:  /s/ Louis J. Brothers
        Louis J. Brothers, President


 
[CORPORATE SEAL]
Coast To Coast Equity Group, Inc.


Attest: /s/ Charles Scimeca
Secretary, Coast To Coast Equity Group, Inc.
A Florida corporation


By: /s/ Charles Scimeca
Charles Scimeca, President




[THIS SPACE IS INTENTIONALLY BLANK]
-7-

--------------------------------------------------------------------------------



NOTICE OF EXERCISE OF WARRANT


TO: QUETZAL CAPITAL 1, INC., and its Successors and Assigns:
628 Jamie Circle
King of Prussia, PA 19406



 
·
The undersigned hereby elects to purchase _______________ shares of the Common
Stock of Quetzal Capital 1, Inc. (the “Company”) pursuant to the terms of the
attached Warrant, and tenders herewith payment of the exercise price in full,
together with all applicable transfer taxes, if any.




 
·
The undersigned hereby elects to purchase ________________ shares of the Common
Stock of Quetzal Capital 1, Inc. (the “Company”) pursuant to the terms of the
net exercise provisions set forth in Section 3.2 Exercise by Surrender of
Warrant — Cashless Exercise, of the attached Warrant, and shall tender payment
of all applicable transfer taxes, if any.



Please issue a certificate or certificates representing said shares of Common
Stock in the name of the undersigned or in such other name as is specified
below:


Name:_______________________________


Address:_______________________________
_______________________________




_______________________________


Signature ________________________


Print Name _______________________


Tax I.D. Number: __________________


Date _________________










[THIS SPACE IS INTENTIONALLY BLANK]
-8-

--------------------------------------------------------------------------------



ASSIGNMENT OF WARRANT FORM


(To assign the foregoing Warrant, exercise this form and supply the required
information. Do not use this form to purchase shares.)


TO:  QUETZAL CAPITAL 1, INC., and its Successors and Assigns:
628 Jamie Circle
King of Prussia, PA 19406


For Value Received, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to:


Name: ____________________________________________________________________
(Please Print)
Address____________________________________________________________________
(Please Print)


Dated: _________________


Holder’s Signature: _______________________________


Holder’s Printed Name: ____________________________


Holder’s Address: _______________________________


_______________________________


_______________________________


NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant without alternation or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.


[END OF DOCUMENT]
-9-

--------------------------------------------------------------------------------

